United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-1689
                                ___________

In re: Application to Adjudge         *
Brent Medlock in Criminal Contempt    *
____________________                  *
                                      *
C.H. Robinson Company; C.H.           *
Robinson Worldwide, Inc.,             *
                                      *
            Plaintiffs,               *
                                      *
United States of America,             *
                                      *
            Appellee,                 * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Arkansas.
                                      *
Medco, Inc., also known as Brent      *
Medlock; Medco Forwarding, Inc.,      *
also known as Brent Medlock,          *
                                      *
            Defendants,               *
                                      *
Brent Medlock, also known as          *
Douglas Brent Medlock,                *
                                      *
            Defendant - Appellant.    *
                                 ___________

                          Submitted: January 13, 2005 (Corrected 5/23/05)
                             Filed: May 11, 2005
                              ___________
Before MELLOY, SMITH, and COLLOTON, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

      The district court1 found Brent Medlock (“Medlock”) guilty of criminal
contempt for failing to follow court orders to appear in court, provide discovery, and
assemble assets. On appeal, Medlock contends that there was insufficient evidence
to convict, that his due process rights were violated, and that his sentence is
excessive. We affirm.

I.    Background

       Medlock was the president and sole shareholder of trucking companies Medco
Forwarding, Inc. and Medco, Inc. (collectively “Medco”). C.H. Robinson Company
and C.H. Robinson Worldwide, Inc. (collectively “Robinson”) brought suit against
Medco in the United States District Court for the Southern District of Texas. On
February 5, 2003, Robinson obtained a default judgment against Medco in the amount
of $44,814.70 plus costs and interest. The judgment was registered in the United
States District Court for the Western District of Arkansas and a Writ of Execution
(the “Writ”) was filed on June 6 and sent to Medco. United States Deputy Marshal
Mike Blevins (“Deputy Blevins”) also personally served Brent Medlock, the sole
shareholder and president of Medco, with the Writ at Medlock’s place of business in
Alma, Arkansas on June 9, 2003. Deputy Blevins asked Medlock to the pay the
judgment, and Medlock responded that Medco no longer existed and had no money.
Deputy Blevins asked Medlock to provide lien and registration information for the



      1
      The Honorable Robert T. Dawson, United States District Court Judge for the
Western District of Arkansas.

                                         -2-
business entity he was currently operating. Medlock responded that he would have
to discuss the matter with his attorney.

      Deputy Blevins returned to Medlock’s place of business on June 13 and again
requested documentation. Medlock told Deputy Blevins that his attorney had told
him not to provide the information that Deputy Blevins requested. Deputy Blevins
informed Medlock that individuals at the Marshals Service had discovered several
trucks and trailers registered to Medco. Medlock stated again that Medco no longer
existed and that all of the trucks and trailers were operated under a limited liability
company.

      Several days later, Deputy Blevins telephoned Medlock’s attorney. She
informed him that she no longer represented Medlock. Deputy Blevins called
Medlock a few days later, again requesting certain documentation. Medlock told
Deputy Blevins that his new attorney, Don Jenkins (“Jenkins”), had advised him not
to provide anything. Deputy Blevins never received any of the documentation that
he requested about Medlock’s property or business entities.

        On June 26, 2003, Medco filed a Motion to Quash Writ of Execution pursuant
to 28 U.S.C. § 3202(d). On August 27, 2003, the trial court denied Medco’s motion
and allowed Medco ten days to seek relief from the judgment. Medco did not pursue
relief from the judgment for damages.

       On October 10, 2003, Robinson filed a Request for Production of Documents
(the “Request”) in an effort to identify assets owned by Medco. Robinson’s counsel
served a copy of the Request on Jenkins, and Medlock admits he received the
Request. Robinson did not receive a response by the November 12 date such
response was due. On November 20, 2003, Robinson filed a Motion to Compel.




                                         -3-
       On December 9, 2003, the district court entered an order directing Medco to
respond to the discovery request by the close of business on December 11. On
December 18, Medco filed a Motion for Additional Time to Comply with Discovery
Order or in the Alternative to Withdraw as Counsel. In the motion, Jenkins stated
that the defendants had “systematically failed to communicate or respond to counsel
communications” and that he therefore had been unable to respond to the plaintiffs’
discovery requests. Jenkins also requested to withdraw from the case.

      On December 29, 2003, the district court denied Medco’s motion in its entirety.
The order also stated:

      [A] hearing to show cause why Defendants should not be held in
      contempt of court is hereby scheduled for TUESDAY, JANUARY 13,
      2004, AT 9:30 A.M. Defendants are ordered to personally appear at the
      hearing along with defense counsel. Defendants are advised that upon
      their failure to appear and upon motion by Plaintiff’s counsel, sanctions
      may issue pursuant to Federal Rule of Civil Procedure 37(b).

       On January 6, 2004, Jenkins sent a Response to Request for Production of
Documents to Robinson, however, none of the information requested was contained
in the response. Most of the answers in the response stated “not applicable.”

      On the morning of January 13, the district court convened the show cause
hearing. The court noted that Jenkins, Medco’s counsel, was in attendance, but that
no defendant was present, as required by the December 29 order. Jenkins stated that
he had been trying to reach Medlock since 8:00 a.m. that morning, but had not been
successful. The district court judge ordered marshals to pick up Medlock and bring
him to court.

    United States Deputy Marshal Dave Cook (“Deputy Cook”), along with a
member of the local police department, went to Medlock’s home. They knocked on

                                         -4-
several doors and received no response. They noted that a back door was ajar.
Deputy Cook and the police officer called one of Medlock’s employees, who came
to the home and entered through the ajar door. After ten to twelve minutes, the
employee returned outside and reported that Medlock did not want to come out until
Jenkins arrived. Jenkins arrived at the residence approximately thirty minutes later.
He entered the home and remained inside for ten to fifteen minutes. Jenkins and
Medlock then left the residence and went to court.

      Medlock appeared in court at 11:40 a.m. The district court asked why he had
not appeared at the appointed time, and Medlock answered that it was an oversight.
Medlock said that his businesses were in financial trouble and that he had not been
taking care of business as he should have. Turning to the subject of the hearing,
Robinson detailed their failed attempts to procure information from Medco. Medlock
explained that he did not respond to their requests because Medco no longer existed
and had no funds or assets. Robinson presented evidence that, according to the
Arkansas Department of Revenue, there were eleven tractors and trailers registered
under the name Medco, Inc. At the conclusion of the hearing, the district court
ordered Medlock to produce the eleven tractor/trailer units to the Medco terminal in
Alma, Arkansas by noon on January 20, 2004. The court set a hearing for 3:00 p.m.
on January 20 and ordered Medlock and his wife to appear. The court also ordered
Medlock to provide certain documentation to Robinson within forty-eight hours.

      Medlock provided documents to Robinson on January 15 and 16, 2004. On
January 19, Medco filed for Chapter 7 Bankruptcy protection. This action caused an
automatic stay on other actions against Medco. On January 20, Medco filed the
bankruptcy petition with the district court. The court noted that the same entities that
Medlock had testified were no longer in existence were now filing for bankruptcy.
The court also expressed concern that, while a stay was in place beginning when
Medco filed for bankruptcy, there had been nothing done prior to that time in an
attempt to comply with the court’s order to produce the tractor/trailer units. Jenkins

                                          -5-
admitted that, after the January 13 hearing, Medlock told him that if the truckers were
pulled out of service, Medco would have nothing. He stated that, at the time, he and
his client made the decision to file for bankruptcy. United States Deputy Marshal
Mark Spellman testified that two tractor/trailer units were at the Medco terminal.
Jenkins states that the remainder of the units were still in service, on the road. The
district court set a criminal contempt hearing for February 17, 2004.

     On February 4, the district court issued an Order to Show Cause, stating
grounds for contempt:

      (1) Stifling the United States Marshal Service's performance of a Writ
      of Execution;
      (2) Failing to respond to Request for Production of Documents by
      December 11, 2003;
      (3) Failure to appear at the January 13, 2004 hearing; and
      (4) Failure to comply with the Court’s Order of January 13, requiring
      Medlock to furnish documents and assemble tractor and trailer units.

At the February 17 hearing, Deputies Blevin, Cook, and Spellman testified as to their
dealings with Medlock. Medlock took the stand and admitted he had not complied
with any of the court’s orders. He stated that he did not understand the seriousness
of the judgment and the Writ of Execution. He admitted that he did not tell the
tractor/trailer drivers to drive their rigs to Alma, though he could have done so. He
stated that his attorney had advised him he did not have to produce the tractor/trailer
units because of the bankruptcy. The district court adjudged Medlock in criminal
contempt of court in a March 5, 2004 order. On March 11, the court sentenced
Medlock to a term of imprisonment of fifteen days and a fine of $10,000.




                                         -6-
II.    Standard of Review

      “We review the District Court’s decision to enter a contempt order for abuse
of discretion, giving plenary review to conclusions of law and reviewing factual
findings for clear error.” Wright v. Nichols, 80 F.3d 1248, 1250 (8th Cir. 1996).

III.   Discussion

       On appeal, Medlock raises four arguments: (A) the district court’s December
29 order was not sufficiently specific to be enforceable, (B) Medlock did not willfully
disobey the district court’s orders, (C) the district court violated his due process rights
by trying him for criminal contempt before Judge Dawson, and (D) the district court
abused its discretion when it sentenced Medlock to fifteen days imprisonment and a
$10,000 fine. We will address each argument in turn.

       A.    The District Court’s Order was Sufficiently Specific to be
             enforceable.

       As stated above, the December 29, 2003 order stated that:

       [A] hearing to show cause why Defendants should not be held in
       contempt of court is hereby scheduled for TUESDAY, JANUARY 13,
       2004, AT 9:30 A.M. Defendants are ordered to personally appear at the
       hearing along with defense counsel. Defendants are advised that upon
       their failure to appear and upon motion by Plaintiff’s counsel, sanctions
       may issue pursuant to Federal Rule of Civil Procedure 37(b).

      An individual may not be held in contempt for violating an order unless the
order is “sufficiently specific to be enforceable.” Finney v. Arkansas Bd. of
Correction, 505 F.2d 194, 213 (8th Cir.1974); see also Hazen v. Reagen 16 F.3d 921,
924-25 (8th Cir. 1994). Medlock argues that this order was not specific because it did

                                           -7-
not name him, but only said that “defendants” must personally appear. We agree with
the district court that Medlock knew he was the representative for Medco and
therefore reasonably should have known that his presence in court was required by
the order. Medlock was the president and sole shareholder for Medco, Inc. and the
individual who initiated the name reservation for Medco Forwarding, Inc. Medlock
regularly acted on behalf of Medco in communicating with attorneys and the
Marshals Service and appearing in court. Given these facts the court was well within
its authority to sanction him for his violation of the court order. See Chicago Truck
Drivers v. Brotherhood Labor Leasing, 207 F.3d 500, 507 (8th Cir. 2000) (finding
orders were binding upon an individual who was a shareholder, corporate officer, and
agent of the party, “even though the orders made no specific reference to him”). In
addition, he implicitly acknowledged his duty to appear in his responses to the court’s
questions about his failure to do so when he stated that his failure to appear was “an
oversight.”

      B.     Medlock Willfully Disobeyed the Court’s Orders.

       “In the context of criminal contempt, willfulness ‘means a deliberate or
intended violation, as distinguished from an accidental, inadvertent, or negligent
violation of any order.’” Wright, 80 F.3d at 1251 (quoting Hubbard v. Fleet
Mortgage Co., 810 F.2d 778, 781 (8th Cir. 1987)). “Willfulness may be inferred from
the evidence.” Hubbard, 810 F.2d at 781.

       Medlock admits that he had knowledge of the court orders that gave rise to the
contempt action. He also admits that he disobeyed these orders. During the
February 17 hearing to show cause, counsel for the government asked Medlock, “Just
what is it that you’ve done in these proceedings that Judge Dawson asked you to do?”
Medlock answered, “Nothing, sir.” However, Medlock argues that the government
failed to prove that he willfully violated any order of the district court.



                                         -8-
             1.   Writ and Order to Compel Discovery

      Medlock makes two arguments why his failure to provide payment or discovery
as ordered was not willful. First, he contends that he is unsophisticated and did not
understand that he needed to abide by the order. Second, Medlock argues that his
was not a willful violation because he did eventually provide some of the requested
documents. We find both arguments unpersuasive.

        Medlock’s argument that he is unsophisticated is unconvincing because
Medlock was made aware of his obligations through several means. In addition,
Medlock was represented by counsel and stated that he discussed his legal issues with
his counsel. Under these circumstances, we find Medlock’s failure to provide
payment and discovery willful. Medlock was aware that an action against Medco had
proceeded and that a default judgment had been entered. The Writ was sent to Medco
and personally served on Medlock. On two occasions, Deputy Blevins visited
Medlock and requested payment and information, and Medlock refused. Robinson
later filed the Request and served a copy on both Medlock and his counsel. The due
date for a response was November 12, 2003, and Medco failed to comply with the
Request. On December 9, the district court ordered Medco to respond to the
discovery request by December 11. Medco still failed to do so. A week past the
deadline, Jenkins filed a Motion for Additional Time. In the motion, he stated that
defendants had “systematically failed to communicate or respond to counsel
communications.”

       Medlock argues that he did eventually respond to Robinson’s discovery
request. That response, however, was unsatisfactory. On January 6, Jenkins sent a
response to the discovery request to Robinson. It contained virtually none of the
information requested; most of the answers simply stated “not applicable.” Under
these facts, we find a willful violation of the court’s order.



                                        -9-
             2.   Order to Appear and Show Cause

       Medlock had knowledge of the Order to Appear and reasonably should have
known his attendance was required, though he was not specifically mentioned in the
order. He was the personal representative for the Medco entities in dealings with the
court, attorneys, and the Marshals Service. In addition, Medlock’s attorney stated
that he had informed Medlock that Medlock was required to personally appear and
that he had tried to contact Medlock at his home an hour and a half prior to the
hearing to confirm his attendance. Further, even when a U.S. Marshal and police
officer came to his home to collect him, he did not immediately go with them.
Instead, he required the court to wait for an additional thirty minutes for his attorney
to arrive and then another ten or fifteen minutes before he left his residence with his
attorney. It is difficult to see how his failure to appear was not willful when he
refused to go to court even when law enforcement personnel came to his home and
asked him to come to court. Medlock points out that he did ultimately appear in
court. However, we believe that because he required an escort and was over two
hours late, the fact that he ultimately appeared does not cure his failure to appear for
the hearing as scheduled.2

      C.     Due Process

      Medlock contends that his due process right to be tried for contempt by an
unbiased judge was violated because he was tried by the same judge before which the
underlying putative contempt occurred. We agree with the Appellee that Medlock
has waived this argument. 28 U.S.C. § 144 sets out the procedure to disqualify a
judge for bias or prejudice. In order to do so, a party must “make[] and file[] a timely

      2
        Because we find Medlock’s failure to appear and failure to provide discovery
were willful violations of court orders sufficient for the court to hold him in
contempt, we need not address the issue of Medlock’s failure to assemble the
tractor/trailer units.

                                         -10-
and sufficient affidavit . . . stat[ing] the facts and the reasons for the belief that bias
or prejudice exists.” Id. The affidavit must be filed within certain time limits. Id.
“An affidavit must strictly comply with all of the statutory requirements before it will
effectively disqualify a judge.” United States v. Anderson, 433 F.2d 856, 859 (8th
Cir. 1970); see also United States v. Young, 907 F.2d 867, 868 (8th Cir. 1990) (“The
district court properly refused to recuse himself because Young’s affidavit was
untimely and legally insufficient.”). Robinson argues, and Medlock does not dispute,
that Medlock failed to comply with the statutory requirements. The issue is therefore
waived. See Jones v. United States, 400 F.2d 892, 894 (8th Cir. 1968) (finding
prejudice claim waived when defendant failed to comply with the 28 U.S.C. § 144
affidavit requirement).

      D.     The Sentence of Fifteen Days Imprisonment and a $10,000 Fine was
             Not Excessive.

       The district court sentenced Medlock to fifteen days imprisonment and a
$10,000 fine. “In contempt cases, the trial court has discretion to fashion the
punishment to fit the circumstances.” Hubbard, 810 F.2d at 782. Whether a sentence
for contempt is excessive is reviewed for an abuse of discretion. Green v. United
States, 356 U.S. 165, 188 (1958). In this case, Medlock repeatedly failed to comply
with court orders despite several opportunities to do so and despite the fact he was
represented by counsel. He admitted that he had done nothing the district court had
asked him to do. In light of these facts, we find the sentence of fifteen days
imprisonment and a $10,000 fine was not excessive.

IV.   Conclusion

      For the above reasons, we affirm Medlock’s criminal contempt conviction and
sentence of fifteen days imprisonment and a $10,000 fine.
                       ______________________________

                                           -11-